Citation Nr: 0721501	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  05-04 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include a schizoaffective disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and K.L.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, has verified service in 
the Navy from November 1977 to June 1979, and in the Army 
from July 1987 to July 1991.  She had additional service in 
the Reserves.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, issued in March 1999, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  In March 2000, the veteran's 
representative submitted correspondence requesting 
reconsideration of the denial of the claim in light of the 
March 1999 RO decision.  Although the representative referred 
to reconsideration, when viewed in context of the entire 
letter, it amounts to a notice of disagreement.  The RO 
construed the March 2000 statement as a new claim.  The RO 
issued a statement of the case on this issue in February 2005 
and the veteran submitted a timely substantive appeal that 
same month.  Thus, the claim is on appeal from the March 1999 
rating decision.  

In June 2004, the appellant testified at a hearing before a 
Decision Review Officer.  The transcript of that hearing is 
of record.

In July 2006, the veteran submitted additional evidence in 
support of her claim.  In May 2007, the veteran submitted a 
waiver, in writing, to allow the Board to consider the 
additional evidence and argument without initial RO 
consideration.  Therefore, the Board may proceed with the 
appeal.  38 C.F.R. § 20.1304(c).


FINDING OF FACT

Applying the doctrine of reasonable doubt, an acquired 
psychiatric disorder, to include a schizoaffective disorder, 
first diagnosed after discharge from service, had its onset 
during service. 


CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, an acquired 
psychiatric disorder, to include a schizoaffective disorder, 
was incurred in service.  38 U.S.C.A. §§ 1110, 1131, (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has substantially satisfied the duty to notice and assist 
provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
To the extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the appellant given the 
favorable nature of the Board's decision. 

Factual Background

The service medical records include a March 1987 enlistment 
examination which noted a normal psychiatric evaluation.  On 
the accompanying Report of Medical History, the veteran 
denied ever having had depression or nervous trouble.  The 
service medical records include entries dated in April 1990 
when the veteran ingested cleaning fluid.  She was evaluated 
and referred to the Psychiatry Department.  Her mood was 
evaluated as depressed.  The clinician noted that the veteran 
had increased depressed mood the week preceding the incident.  
The veteran denied the incident as a suicidal attempt.  The 
clinician indicated that homicidal/suicidal potential was not 
present.  The clinician diagnosed a borderline personality 
disorder.  The service medical records are otherwise negative 
for any findings indicative of a psychiatric or personality 
disorder.  The report of an April 1991 discharge examination 
includes a normal psychiatric evaluation and no pertinent 
interval history or diagnoses were reported.  On the 
accompanying Report of Medical History, the veteran again 
denied ever having had depression or nervous trouble.  A 
March 1992 medical examination noted a normal psychiatric 
evaluation.  In an April 1993 Report of Medical History, the 
veteran denied a history of depression or nervous trouble and 
no pertinent defect or diagnosis was noted.  

The medical evidence shows that post-service discharge, the 
veteran has received continuous extensive psychiatric 
treatment, to include medication, numerous instances of 
psychiatric hospitalizations and individual and group 
psychotherapy.  She has been variously diagnosed with bipolar 
disorder, schizoaffective disorder bipolar type, borderline 
personality and other mood disorder, depression, severe 
bipolar with psychotic features and psychosis not otherwise 
specified.  The veteran was psychiatrically evaluated in 
September 1993, and diagnosed with depression.  

The veteran attempted suicide following discharge from 
service, on multiple occasions.  In December 1997 she 
overdosed on her mother's calcium blockers.  In January 1998, 
she overdosed on Xanax.  A February 1998 medical evaluation 
report shows that the veteran reported depression starting in 
her 20's and attempted suicide in 1990 with cleaner 
ingestion.  In June 1998, the veteran attempted suicide by 
jumping off a cliff.  She was found by the police and the 
Coast Guard.  In June 1999, she presented to the emergency 
room for overdosing on medication.  In November 2000, she 
attempted suicide by jumping off a bridge.

Social Security Administration (SSA) reports show that in 
August 1998, the veteran was awarded disability benefits.  
The primary diagnosis for which benefits were granted was 
schizoaffective and other psychotic disorders, and the 
secondary diagnosis was affective (mood) disorder. 

In February 2000, Dr. K.W., a VA Staff Psychiatrist, 
indicated that the veteran had been his patient for over 1 
year.  Dr. K.W. opined that the veteran suffered from 
profoundly disabling psychiatric symptoms that he considered 
totally and permanently disabling.  Dr. K.W. opined that 
while it is never possible to fully assign causation in 
psychiatric illness cases, the onset of the veteran's 
symptomatology coincided with service.  

In an August 2002 letter, a VA Clinical Nurse Specialist in 
Psychiatry noted that during service, the veteran made a 
suicide attempt by drinking cleaning fluid.  The nurse noted 
that the veteran claimed at the time that it was 
"inadvertent;" however, it was this nurse's opinion that 
the veteran's tendency to minimize the severity of her 
illness prevented her from asking for appropriate help at 
that time.  It was this nurse's opinion that, in view of the 
veteran's continued, severe psychiatric illness, the suicide 
attempt while in service marks the onset of her illness.  

In an October 2002 letter, a licensed clinical social worker 
who had been treating the veteran "for the past several 
years," noted that the veteran minimizes her illnesses and 
difficulties.  As such, she minimized the documented suicide 
attempt during service.  
 
A December 2002 Neuropsychological consult report, disclosed 
that over the previous 3 years, the veteran had 15 
psychiatric hospitalizations.     

The veteran underwent a VA examination in May 2003.  
Following a review of the medical records, the examiner 
attributed the April 1990 suicide attempt to her separation 
from her son.  The examiner concluded that there was no 
evidence in the service medical records indicative of manic 
depression.  Rather, the examiner opined that the symptoms 
exhibited by the veteran during service were consistent with 
a borderline personality disorder.  The examiner indicated 
that the medical evidence did not support a diagnosis of 
schizoaffective disorder until 1998.  The current diagnoses 
were schizoaffective disorder by history and borderline 
personality disorder by history. 

In a March 2004 letter, the licensed clinical social worker 
reported having treated the veteran since "the beginning of 
2001," and related the veteran's psychiatric history, from 
service through the present.  Based on her review of the 
records and discussing the veteran's history with the 
veteran, it was the social worker's opinion that the 
veteran's "current problems are definitely related to her 
military career."  It was the professional's opinion that 
the veteran was suffering from depression and mood swings 
while in service and "it's probable" that she had 
schizoaffective disorder while in service.  

An April 2004 statement prepared by Dr. A.B.N., Chief at the 
VA Cognitive Disorder Clinic, provided a diagnosis of 
schizoaffective disorder, bipolar type.  Dr. A.B.N., who 
noted that he had reviewed the veteran's pertinent records, 
opined that the veteran's suicide attempt while in the Navy 
was an initial manifestation of the illness.  In a subsequent 
June 2004 statement, Dr. A.B.N. indicated that the veteran 
had been his patient for over two years and following a 
review of the medical records, it was his opinion that it was 
at least as likely as not that stressors encountered during 
military service, precipitated or worsened her 
schizoaffective disorder.  

A January 2005 VA examination report reflects an opinion that 
there was no clear and concise evidence of an acquired 
psychiatric disorder during active service.  The examiner 
indicated that the veteran's current acquired psychiatric 
disorder, schizoaffective schizophrenia/disorder, was not 
caused as the result of her active duty.  The examiner found 
that the April 1990 suicide attempt was a scientifically 
insufficient basis for concluding onset of an acquired 
psychiatric disorder in service.  

Dr. R.W.M., a VA Staff Psychiatrist who treated the veteran 
as a patient, prepared two statements in support of the 
veteran's claim.  In May 2005, Dr. R.W.M., following a review 
of the military and civilian medical records, found that the 
veteran's in-service suicide attempt in April 1990, 
represented a major episode of depression in her developing 
schizoaffective disorder, which over the years progressed to 
include psychotic symptoms.  He concluded that the veteran's 
schizoaffective disorder had its onset while she was in 
active duty.  

Thereafter, in a May 2006 letter, Dr. R.W.M. discussed in 
detail the veteran's condition dating back to the attempted 
suicide in April 1990.  Dr. R.W.M. indicated that the in-
service diagnosis of borderline personality required 
extensive psychological evaluation and there was no 
indication in the record that such had been performed or that 
the veteran presented any additional recorded symptoms to 
support said diagnosis.  Dr. R.W.M. noted that while the 7 or 
more psychologists who have treated the veteran post-service 
were in unanimous agreement that she had schizoaffective 
disorder, bipolar type or bipolar I disorder, there had not 
been an agreement as to a diagnosis of borderline personality 
disorder.  Dr. R.W.M. concluded that the veteran suffered 
from schizoaffective disorder, bipolar type, which began in 
service or significantly worsened during active duty.  

Principles of Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131. 

Service connection may be granted for any disease first 
diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative' 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990). 

Analysis

The service medical records disclose that in April 1990 the 
veteran attempted suicide by ingesting cleaning fluid; 
subsequent service medical records are silent for any 
pertinent diagnoses.  There are post-service psychiatric 
diagnoses.  This case turns on the question of which of 
several contradictory opinions are more persuasive with 
respect to the etiology of the veteran's currently diagnosed 
psychiatric disorder.  The VA examiner who prepared the May 
2003 report, denied a connection between the April 1990 
suicide attempt and her post-service schizoaffective 
disorder.  The examiner opined that the in-service diagnosis 
of borderline personality disorder was correct as the medical 
evidence did not support a diagnosis of schizoaffective 
disorder until 1998.  Similarly, in January 2005, a VA 
examiner concluded that there was no clear and concise 
evidence of an acquired psychiatric disorder during active 
service.  The examiner found that the April 1990 in-service 
suicide attempt was a scientifically insufficient basis for 
concluding onset of an acquired psychiatric disorder in 
service.  

Opposing opinions offered by veteran's treating psychiatrists 
and health care providers involved in her care, support a 
finding that the veteran's currently diagnosed psychiatric 
disorder had onset during service.  Dr. K.W. opined that the 
veteran suffered from profoundly disabling psychiatric 
symptoms, the onset of which coincided with service.  In 
August 2002, a VA clinical Nurse Specialist in Psychiatry 
indicated that the veteran's April 1990 suicide attempt while 
in service marked the onset of her psychiatric illness.  The 
nurse specifically addressed the veteran's tendency to 
minimize the severity of her illness as the reason the in-
service suicide attempt was discounted.  Similarly, Dr. 
A.B.N. opined that the veteran's suicide attempt while in the 
Navy was an initial manifestation of her current psychiatric 
illness.  In a subsequent statement, Dr. A.B.N. indicated 
that the veteran had been his patient for over two years and 
following a review of the medical records, it was his opinion 
that it was at least as likely as not that stressors 
encountered during military service, precipitated or worsened 
her schizoaffective disorder.  Finally, in two separate 
statements, Dr. R.W.M., following a review of the military 
and civilian medical records, discussed in detail the 
veteran's condition dating back to the attempted suicide in 
April 1990.  He discredited the in-service diagnosis of 
borderline personality disorder as unfounded and cited to the 
medical evidence of record.  Dr. R.W.M. concluded that the 
veteran suffered from schizoaffective disorder, bipolar type, 
which began in service or significantly worsened during 
active duty.  

The VA examiners and treating psychiatrists' opinions are in 
part based on a review of the medical evidence of record, 
history reported by the veteran and an adequate explanation 
or rationale for each is provided.  The Board finds the 
treating VA psychiatrists' opinions are probative, 
particularly Dr. R.W.M.'s opinion, because they made specific 
reference to the service and post-service medical evidence 
found in the record that supported the opinions.  Moreover, 
these same physicians have been treating the veteran for 
years and therefore were both familiar with her in-service 
and post-service medical history and had access to these 
records when providing the opinions.  Inasmuch as the record 
clearly identifies the occurrence of an in-service suicide 
attempt and the post-service medical evidence shows that the 
veteran has received continuous extensive psychiatric 
treatment beginning in 1993, and she has been diagnosed with 
a psychiatric disorder, and medical professionals have 
related the onset of the veteran's current condition to 
service, the Board concludes that the evidence is at least in 
equipoise and a reasonable doubt is raised as to the date of 
onset of the currently diagnosed psychiatric disorder.  Any 
doubt is resolved in the veteran's favor and a grant of 
service connection for an acquired psychiatric disorder, to 
include a schizoaffective disorder, is found to be in order.
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49. 


ORDER


Service connection for an acquired psychiatric disorder, to 
include a schizoaffective disorder, is granted. 



____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


